Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Response


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
 In Applicant’s Response to RCE dated 12/08/2021, Applicant amended Claims 1 and 12-17, canceled Claim 3, and argued against all rejections previously set forth in the Office Action dated 08/12/2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 4, and 11-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomita et al. (hereinafter Tomita): U.S. Patent Application Pub. No. 2011/0161881 in view of Stefan: U.S. Patent Application Pub. No. 2017/0039057, and further in view of Igarashi: U.S. Patent Application Pub. No. 2017/0255456.
Claim 1:
Tomita expressly teaches:An electronic apparatus installable with firmware updatable via a network, comprising: 
5an input receiver configured to receive an operation performed by a user (fig. 2: including an operation panel to receive user inputs); and 
circuitry configured to 
display, on a display, a first screen corresponding to a plurality of first functions of the firmware (fig. 14b; [0133][0134]: presenting a first screen corresponding to multiple functions of firmware, such as Functions A, B, C,... N);
activate the plurality of first functions in response to an operation using the first screen via the input receiver, wherein the plurality of first functions are to be newly added to the 
While Tomita teaches to include activating the plurality of first functions by means of adding functions in the first screen, Tomita does not explicitly disclose that addable functions are activated collectively as a group together.
Stefan, however, further expressly teaches that multiple functions are executed as a group together ([0063]: for example, the alternative functions 21, 23, 25, and 27 in fig. 1 are executed as a group together). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Tomita to include: addable functions are activated collectively as a group, for the purpose of providing all the functions of the compatibility firmware to have the same real time behavior so as to ensure a compatibility on data transmissions, as taught in Stefan.
Tomita in view of Stefan does not explicitly disclose:
display a second screen corresponding to a plurality of second functions of the firmware and activate one or more of the plurality of second functions in response to an operation using 15the second screen input via the input receiver, wherein the plurality of second functions are for modifying an existing function of the electronic apparatus.
Igarashi, however, expressly teaches:
display a second screen corresponding to a plurality of second functions of the firmware (fig. 9A: presenting a second screen corresponding to a list of multiple functions of firmware), and activate one or more of the plurality of second functions in response to an operation using 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Tomita and Stefan to include: display a second screen corresponding to a plurality of second functions of the firmware and activate one or more of the plurality of second functions in response to an operation using 15the second screen input via the input receiver, wherein the plurality of second functions are for modifying an existing function of the electronic apparatus, for the purpose of adjusting to an initial setting so as to incorporate into the efficient implementation of the initial setting, as taught in Igarashi.
Tomita in view of Stefan and Igarashi further teaches:
Claim 4. The electronic apparatus of claim 1, wherein the circuitry displays the second screen on the display in response to the 30the        the operation performed using the first screen (Tomita- figs. 13a-c; 14a-c; Igarashi- figs. 7B-C; 9A-B: presenting a second screen by user’s input in a first screen).  
Claim 11. The electronic apparatus of claim 1, 30wherein the circuitry displays the first screen of the firmware on the display for a given period of time starting from a time of releasing a firmware installable on the electronic apparatus (Igarashi- fig. 9C: setting a sleep transition time indicating a period of time for installing a firmware to be displayed, such as 5 min.).

Claim 17. The electronic apparatus of claim 1, wherein the second screen includes multiple functions of a multifunction peripheral (MFP), the multiple functions include copying and scanning, and the second screen indicates an activated function of at least one of copying and scanning (Tomita- [0081][0097][0112]; Igarashi- [0034][0043]: including MFP of copying and scanning functions).
Claims 12 and 13:
The subject matter recited in each of Claims 12 and 13 corresponds to the subject matter recited in Claim 1.  Thus Tomita in view of Stefan and Igarashi discloses every limitation of Claims 12 and 13, as indicated in the above rejections for Claim 1.
Claims 15 and 16:
The subject matter recited in each of Claims 15 and 16 corresponds to the subject matter recited in Claim 14.  Thus Tomita in view of Stefan and Igarashi discloses every limitation of Claims 15 and 16, as indicated in the above rejections for Claim 14.

2.	Claims 5-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomita in view of Stefan and Igarashi, and further in view of Okamoto et al. (hereinafter Okamoto): U.S. Patent Application Pub. No. 2018/0060064.

Claim 5:

Tomita in view of Stefan and Igarashi does not explicitly disclose:
the circuitry is further configured to compare a function version of a designated firmware, designated via the input receiver, and a function version corresponding to a maximum function version of the plurality of first functions activatable using a firmware already installed on the electronic apparatus to determine which function version is greater; 5wherein the circuitry configured to, in response to the operation performed using the first screen via the input receiver and a determination by the circuitry that the function version of the designated firmware is greater than the maximum function version, download the firmware displayed on the first screen from a server and update the firmware in a memory with the downloaded firmware; 10wherein the circuitry enables the downloaded firmware.  
Okamoto, however, further teaches:
the circuitry is further configured to compare a function version of a designated firmware, designated via the input receiver, and a function version corresponding to a maximum function version of the plurality of first functions activatable using a firmware already installed on the electronic apparatus to determine which function version is greater; 5wherein the circuitry configured to, in response to the operation performed using the first screen via the input receiver and a determination by the circuitry that the function version of the designated firmware is greater than the maximum function version, download the firmware displayed on the first screen from a server and update the firmware in a memory with the downloaded 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Tomita, Stefan and Igarashi to include: the circuitry is further configured to compare a function version of a designated firmware, designated via the input receiver, and a function version corresponding to a maximum function version of the plurality of first functions activatable using a firmware already installed on the electronic apparatus to determine which function version is greater; 5wherein the circuitry configured to, in response to the operation performed using the first screen via the input receiver and a determination by the circuitry that the function version of the designated firmware is greater than the maximum function version, download the firmware displayed on the first screen from a server and update the firmware in a memory with the downloaded firmware; 10wherein the circuitry enables the downloaded firmware, for the purpose of updating each function of the firmware individually so as to improve the processing speed for updating, as taught in Okamoto.
Okamoto further teaches:
Claim 6. The electronic apparatus of claim 5, wherein in response to the operation performed using the first screen and a determination by the circuitry that the function 15version of the designated firmware is equal to or less than the maximum function version, the circuitry enables the plurality of first functions of the firmware already installed on the electronic 
Claim 7. The electronic apparatus of claim 5, 20wherein the circuitry is further configured to set whether or not to automatically download and update to the firmware having an upgraded function when the firmware having the upgraded function is released from the server in response to the operation to the input receiver, wherein when an automatic downloading and updating of the firmware having 25the upgraded function are set by the circuitry and the firmware having the upgraded function is released from the server, the circuitry automatically downloads the firmware having the upgraded function from the server and updates the firmware having the upgraded function in the memory ([0084][0085]: updating a firmware with a upgraded function from a server).
Claim 308. The electronic apparatus of claim 7, wherein the circuitry sets whether the plurality of first functions of the firmware having the upgraded function is to be enabled automatically at a time of installing the firmware 38Client Ref. No FN202000729 having the upgraded function on the electronic apparatus in response to the operation to the input receiver, wherein if the circuitry sets that the plurality of first functions of the firmware having the upgraded function is to be enabled automatically at the time of installing the firmware 5having the upgraded function on the electronic apparatus, the circuitry automatically enables the plurality of first functions of the firmware having the upgraded function when the firmware having the upgraded function is installed on the electronic apparatus ([0035][0036]: upgrading the function of firmware having a combination of the latest versions of firmware that guarantees operation – enabling the upgraded function).  

Claim 10. The electronic apparatus of claim 5, wherein the circuitry stores the firmware downloaded from the server in a non- operation region of the memory, wherein the circuitry is further configured to, when the electronic apparatus is booted or 25rebooted, transfer the firmware stored in the non-operation region by the circuitry to an in-operation region of the memory, and execute the firmware stored in the in-operation region ([0084][0085]: updating the firmware to a guaranteed version function from an arbitrary function).  



Response to Arguments

Applicant's arguments against the rejections based on 35 U.S.C. §103 with respect to Claims 1-17 have been considered but are moot in view of the new grounds of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177